This case, so far as negligence of the defendants is concerned, is one where the subordinate facts from which liability may or may not be legally inferred, can be readily and clearly stated. It differs wholly from that class of cases in which the conclusion of negligent conduct must be drawn from the mass of evidence and is of such a nature that it cannot be formulated into a series of subordinate facts so as to clearly separate the inferences of law and fact for presentation to a reviewing court.
The trial court has found the subordinate facts, and in the finding substantially states its ultimate conclusion thus: I find the defendants' machine in use and motion was not, under all the circumstances, so fitted to frighten horses of ordinary gentleness that ordinary prudence required the use of any precaution to prevent that result.
I think this conclusion is wrong. There were no circumstances affecting the conclusion, except those stated in the finding, and from the nature of the case there could be no other. They were these: An ensilage machine within fifteen feet of the traveled road; the finding describes the construction *Page 686 
and operation of this machine and states that in operation it made the noise necessary for such a machine, which is equivalent to a statement that it made the startling noise which a machine of that description must of necessity make; the plaintiff was riding after a horse of ordinary gentleness, driven by a competent driver accustomed to drive the horse for four years; the machine was in operation, and the horse was startled by its noise, and upset the wagon and the plaintiff was injured; the horse was being driven slowly and there was no negligence on the part of the plaintiff; some horses driven past this machine had shown that they were startled by it, and many others were driven by without apparently noticing it.
The necessary inference from these facts is that the machine in operation would frighten some horses of ordinary gentleness; any other conclusion violates the plainest rules of reason.
The use of a machine within fifteen feet of the highway, producing a startling noise and calculated to frighten some horses of ordinary gentleness, imposed on the defendants the legal duty of at least using reasonable precautions for warning the traveling public of the danger to be encountered in passing the machine.
The ultimate conclusion from the subordinate facts either violates the plainest rules of reason, or the court failed to apply to those facts the correct rule of law, and it is therefore erroneous.
The principle stated in Nolan v. New York, N. H.  H.R. Co., 70 Conn. 159, and followed in subsequent cases, governs this case. A new trial should be ordered. *Page 687